                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        KEVIN CAMPBELL,                                  CASE NO. C18-0274-JCC
10                            Petitioner,                  MINUTE ORDER
11             v.

12        UNITED STATES OF AMERICA,

13                            Respondent.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Petitioner’s motion to turn over to Petitioner any
18   documents related to the Court’s order granting in part and denying in part Respondent’s motion
19   to seal (Dkt. No. 24). The motion is DENIED as moot. Respondent certifies that it served
20   Petitioner with the documents he claims he did not receive. (See Dkt. Nos. 25, 25-1.)
21   Nevertheless, Respondent certifies that it will again send Petitioner the documents he seeks. (See
22   Dkt. No. 25 at 3.) Therefore, Petitioner’s motion is moot. The Clerk is DIRECTED to send a
23   copy of this order to Petitioner.
24   //
25   //
26   //


     MINUTE ORDER
     C18-0274-JCC
     PAGE - 1
 1        DATED this 9th day of July 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0274-JCC
     PAGE - 2
